Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 17-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 17, the prior arts alone or in combination fail to disclose the claimed limitations such as, “defining a measurement region, and having a milk flow rate that is less than a milk flow rate in the main milk channels wherein the milk measurement channel defines a first lower liquid milk phase run-off and a second liquid milk phase run-off and each have a flow cross-section that is substantially less than a flow cross-section of the milk measurement channel” along with all other limitations of the claim. 
As to claim 31, the prior arts alone or in combination fail to disclose the claimed limitations such as, “defining a measurement region, and having a milk flow rate that is less than a milk flow rate in the main milk channel; and an optical milk sensor in communication with the milk measurement channel, a light-in coupling and a light-out coupling, and the light-in coupling and the light-out coupling are disposed on the same side of the milk measurement channel in a reflection geometry with one another” along with all other limitations of the claim. 


 

Claims 18-30 and 32-40 are allowable due to their dependencies. 
The closest references, ERIKSSON (WO0013011) and  Springer et al. (US 20090025484 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886